Case 1:19-cv-00895-PKC-RER Document 22 Filed 02/24/20 Page 1 of 2 PageID #: 265



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                                     :
  JACOB I. LEIFER, individually and on behalf        : Civil Action No.: 1:19-cv-03926-FB-LB
  of all other similarly situated,                   :
                                                     :
                                Plaintiff            :
                                                     :
  v.                                                 :       MOTION TO WITHDRAW
                                                     :       R. ANDREW SCOTT, ESQ.
  UNITED COLLECTION BUREAU, INC.,                    :              AS COUNSEL
                                                     :
                                Defendant.           :
                                                     :

        I, R. ANDREW SCOTT, ESQ. (“Withdrawing Counsel”) respectfully request that this

 Court enter an Order granting my withdrawal as counsel for Defendant United Collection Bureau,

 Inc. and further removing me as counsel of record from the docket, effective immediately. As

 grounds for this motion, Withdrawing Counsel states as follows:

        1.      Withdrawing Counsel is leaving Gordon Rees Scully Mansukhani LLP as of

 February 24, 2020 and will thereafter no longer be associated with the firm.

        2.      Attorney(s) Lori Quinn, Esq., also of Gordon Rees Scully Mansukhani LLP, will

 remain as counsel of record for Defendant(s).

        3.      Neither party will incur prejudice as a result of this withdrawal.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.

 Dated: February 24, 2020
Case 1:19-cv-00895-PKC-RER Document 22 Filed 02/24/20 Page 2 of 2 PageID #: 266



                                    GORDON & REES SCULLY MANSUKHANI, LLP
                                    Attorneys for Defendant
                                    United Collection Bureau, Inc.

                                    By: /s/ R. Andrew Scott
                                        R. Andrew Scott, Esq.

                                    One Battery Park Plaza, Floor 28
                                    New York, New York 10004
                                    Telephone: (973)549-2500
                                    Facsimile: (973)377-1911
                                    Email: rscott@grsm.com




                                       2
